Citation Nr: 1119706	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  07-20 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, to include as secondary to diabetes mellitus, type 2, and Agent Orange exposure. 

2.  Entitlement to service connection for lung cancer, to include as secondary to Agent Orange exposure. 

3.  Entitlement to special monthly compensation based on the need for aid and attendance for another person.

4.  Entitlement to an increased evaluation for diabetes mellitus, type 2, with erectile dysfunction and diabetic retinopathy of the left eye, current evaluated as 20 percent disabling. 

5.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity. 

6.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity. 
REPRESENTATION

Veteran (Appellant) represented by:  The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to May 1971.  He served in the Republic of Vietnam from July 21, 1968 to March 5, 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  By that rating action, the RO denied the Veteran's claims for service connection for coronary artery disease and lung cancer with metastases to the gland and liver, each to include as secondary to Agent Orange exposure.  The Veteran appealed the RO's August 2005 rating action to the Board. 

This appeal also stems from December 2006 and August 2009 rating actions.  By a December 2006 rating action, the RO continued a 20 percent disability rating assigned to the service-connected diabetes mellitus, type 2, with erectile dysfunction.  The RO also granted service connection for peripheral neuropathy of the right and left lower extremities as secondary to the service-connected diabetes mellitus; each extremity was assigned an initial 10 percent evaluation, effective July 14, 2006-the date VA received the Veteran's claim for increased compensation for his service-connected diabetes mellitus.  By an August 2009 rating action, the RO denied entitlement to special monthly compensation based on the need for aid and attendance for the Veteran's spouse.  The Veteran appealed the RO's December 2006 and August 2009 rating actions to the Board. 

In an undated statement to the Board, the Veteran's representative indicated that the Veteran had expressed his intent to waive initial RO consideration of private medical evidence that had been associated with the claims file after issuance of a May 2007 statement of the case.  38 C.F.R. § 20.1304 (2010).  Thus, the Board may consider the evidence in the first instance.

The issues of entitlement to an increased evaluation for diabetes mellitus, type 2, with erectile dysfunction and diabetic retinopathy of the left eye, current evaluated as 20 percent disabling, entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity and entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from July 21, 1968, to March 5, 1970, is presumed to have been exposed to herbicides, to include Agent Orange and has been diagnosed with coronary artery disease.   

2.  The preponderance of the competent and probative evidence of record does not show that the Veteran had lung cancer at anytime during the appeal period. 

3.  The Veteran's contention that he has lung cancer as a result of exposure to Agent Orange during active military service in the Republic of Vietnam is not competent evidence. 

4.  The Veteran's spouse is not a patient in a nursing home or bedridden, and her disabilities, hypertension, coronary artery disease, non-insulin dependent diabetes mellitus, vitreous hemorrhage of the right eye, and proliferative diabetic retinopathy (PDR) of both eyes are not shown to be so disabling as to render her unable to care for her daily needs or protect herself from the hazards incident to her environment.

5.  The Veteran's assertion that his spouse's physical disabilities render her unable to care for her daily needs or protect herself from the hazards incident to her environment; thus, requiring the aid and attendance of another person is not competent evidence. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for coronary artery disease as secondary to Agent Orange exposure are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.313 (2010).

2.  Lung cancer was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010). 

3.  The criteria for special monthly compensation based on the need for aid and attendance for another person have not been met.  38 U.S.C.A. §§ 1115(E), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.351(c), 3.352(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit)(as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.

Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  See also Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).
In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the Federal Circuit held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required.

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.  

VCAA is not applicable, however, where further assistance would not aid the Veteran in substantiating his claim.  Wensch v. Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  

In the analysis below, the Board will grant service connection for coronary artery disease as secondary to Agent Orange exposure.  Thus, because the Board is granting the full benefit on appeal, any error that was committed with respect to either the duty to notify or the duty to assist with respect to this claim was harmless and need not be further considered.

Regarding the Veteran's claims of entitlement to service connection for lung cancer, to include as secondary to Agent Orange exposure and entitlement to special monthly compensation (SMC) based on the need for aid and attendance for another person, by March 2005 and March 2009 pre-adjudication letters, respectively, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate these claims.  The RO also specified what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need for him to advise VA of or submit any further evidence that pertains to the above-cited service connection and SMC claims.

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO&IC).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Here, via the above-cited March 2005 and March 2009 letters, notice was provided prior to the appealed August 2005 and August 2009 rating actions.  Id.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim (those five elements include: Veteran status, existence of a disability, connection between the Veteran's service and that disability, degree of disability, and effective date pertaining to the disability).  In this case, via an April 2009 letter, the RO informed the Veteran of the Dingess elements with respect to the claims for service connection for lung cancer, to include as secondary to Agent Orange exposure, and entitlement to SMC based on the need for aid and attendance for another person. 

The RO has taken appropriate action to comply with the duty to assist the Veteran with the development of the service connection and SMC claim.  The Veteran's service treatment records and private and VA treatment and examination reports of the Veteran and his spouse are of record.  

VA has not obtained a medical nexus opinion concerning the claim for service connection for lung cancer, to include as secondary to Agent Orange exposure, and an examination is not required.  The Veteran has indicated that he has lung cancer that is due to exposure to Agent Orange during his period of active military service in the Republic of Vietnam.  There is no evidence of record to support his contention.  The competent and probative medical evidence of record does not show that the Veteran has had lung cancer at anytime during the appeal period.  Thus, the evidence is insufficient to trigger VA's duty to obtain an examination or opinion with respect to the claim for service connection for lung cancer, to include as due to Agent Orange exposure.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir.) (veteran's assertion that a claimed condition was caused by a service connected disability was insufficient to show that the disability may be related to service and trigger VA's duty to provide an examination).  

In addition, a VA opinion has not been obtained on the issue of entitlement to special monthly compensation based on the need for aid and attendance for the Veteran's spouse.  In this case, because there is no competent medical evidence that the Veteran's spouse is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance, a VA examination is not required.  Id.  In a March 2009 letter to the Veteran, the RO requested that the Veteran have his spouse's physician fill out VA's Aid and Attendance form/statement in support of his SMC claim.  The Veteran did not respond to VA's request.  While VA has a duty to assist the Veteran in development of his claim, he has a duty to cooperate with VA.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

As there is no indication of any outstanding and pertinent evidence, the Board may proceed with the consideration of the appeal. 

II.  Merits Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection for a "chronic disease," such as cardiovascular disease and malignant tumors, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 U.S.C.A. § 3.303(b).

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service- connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen.  38 C.F.R. 3.310 (2009).

The amended 38 C.F.R. § 3.310, limits service connection on the basis of aggravation to those situations in which medical evidence created prior to the alleged aggravation establishes a baseline for the disability prior to aggravation. 

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii).

These diseases include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchi, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).

A recent regulatory change has established presumptions of service connection, based upon exposure to herbicides for three new disorders: ischemic heart disease, Parkinson's disease, and B cell leukemias.  See 75 Fed. Reg. 53,202-53,216, 53,205 (August 30, 2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

(i) Coronary artery disease

The Veteran contends that he has coronary artery disease that is secondary to his diabetes mellitus or, in the alternative, that it is the result of having been exposed to Agent Orange while serving on active duty in the Republic of Vietnam.  The Board finds that the probative and competent evidence of record supports an award of service connection for coronary artery disease. 

As noted above, the provisions governing service connection on a presumptive basis secondary to exposure to herbicides were recently revised to add ischemic heart disease, including coronary artery disease and old myocardial infarction.  75 Fed. Reg. 53,202-53,216, 53,205 (Aug. 31, 2010).  Since the Board is granting service connection for coronary artery disease on the basis of these revised regulations, a discussion of service connection on a secondary basis is not warranted.

The Veteran served in the Republic of Vietnam from July 21, 1968 to March 5, 1970.  Thus, he is presumed to have been exposed to herbicides, such as Agent Orange, during his Republic of Vietnam military service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii).  An August 2008 VA examination report contains a diagnosis of "Coronary artery disease diagnosed at the same time as his diabetes."  See August 2008 VA Diabetes Mellitus examination report.  

Revised 38 C.F.R. § 3.309(e) provides that presumptive service connection may be granted for certain diseases for those Veterans who are presumed to have been exposed to herbicides based on their service in Vietnam during the Vietnam era.  Effective August 31, 2010, 38 C.F.R. § 3.309(e) was amended by adding "Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)" immediately following Hodgkin's disease.  See 75 Fed. Reg. at 53,216.  Thus, the Veteran is entitled to presumptive service connection for coronary artery disease based on his Vietnam service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

(ii) Lung Cancer

The Veteran seeks entitlement to service connection for lung cancer.  See January 2005 statement from the Veteran to VA.  The Veteran contends that he has lung cancer that is the result of having been exposed to Agent Orange during his period of active military service in the Republic of Vietnam. 

As noted above, the law provides that presumptive service connection may be granted for certain diseases, such as lung cancer, for those Veterans who are presumed to have been exposed to herbicides based on their service in Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Here, the Veteran is presumed to have been exposed to herbicides, such as Agent Orange during his Republic of Vietnam military service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii).  

Thus, the crux of the Veteran's case hinges on whether there is competent medical evidence showing that he had lung cancer at anytime during the appeal period.  VA received the Veteran's informal claim for original compensation for lung cancer in January 2005.  An October 2004 private computed tomography (CT) scan of the lungs showed, in part, several lymphnodes in the mediastinum of an indeterminate size.  There were also several coin lesions in the lung parenchyma that were not calcified.  Interstitial stranding was seen subpleurally.  These findings were suggestive of metastatic disease with interstitial lymphangitic spread of a tumor or lymphoma.  It was recommended that the Veteran undergo a radionuclide pet scan to determine the activity in the nodules and lympadenopathy.  A subsequent pet scan revealed a pulmonary nodule (coin lesion).   

A private computed tomography report, dated in late December 2004, reflects that the Veteran had a history of  (italics added for emphasis) lung cancer and a previously documented medistinal lymphadenopathy.  The impression, in part, was that the Veteran had small, peripheral, noncalcified pulmonary nodules in the right middle lobe anteriorly and right lower lobe posteriorly, which were unchanged when compared to a recent CT of the chest performed early that month (see private CT scan, dated December 13, 2004).  There is no other medical evidence of record, private or VA, reflecting that the Veteran currently has or had lung cancer during the appeal period.  Thus, the record contains no evidence of evidence of lung cancer since he filed his claim for original compensation with VA in January 2005.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).

(iii) Aid and Attendance Claim

The Veterans seeks entitlement to special monthly compensation based on the need for aid and attendance for his spouse.  He maintains that due to his spouse's physical disabilities, primarily her poor vision, she is unable to attend to basic activities of daily living, such as driving a motor vehicle and performing housework.  See Veteran's statement to VA, dated in November 2009. 

Increased compensation is payable to a Veteran by reason of the Veteran's spouse being in need of aid and attendance.  38 U.S.C.A. § 1115(E) (West 2002); 38 C.F.R. § 3.351(a)(2) (2010).

The Veteran's spouse shall be considered to be in need of regular aid and attendance if: he or she is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance are based on the actual requirements of personal assistance from others.  In determining the need for regular aid and attendance, consideration will be given to the inability of the Veteran's spouse to dress or undress himself or herself, or to keep himself or herself clean; frequent need of adjustment of any prosthetic which by reason of the disability cannot be done without aid; inability of the Veteran's spouse to feed himself or herself; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect himself or herself from the hazards or dangers of his or her daily environment.  Bedridden will be that condition which, through its essential character, actually requires that the claimant's spouse remain in bed.  38 C.F.R. § 3.352(a).

It is mandatory for VA to consider the enumerated factors within the regulation, and at least one of the enumerated factors be present.  Turco v. Brown, 9 Vet. App. 222 (1996).

The Board finds that because the preponderance of the competent and probative evidence of record does not show that the Veteran's spouse is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance, the claim for special monthly compensation based on the need and attendance for his spouse will be denied. 

While the evidence establishes that the Veteran's spouse has undergone treatment for many health problems, such as hypertension, coronary artery disease, non-insulin dependent diabetes mellitus, vitreous hemorrhage of the right eye, and Pattern Dystrophy of the Retina of both eyes, there is no evidence that she is unable to dress or undress herself, keep herself clean, feed herself, attend to the wants of nature, or has required care or assistance on a regular basis to protect herself from the hazards or dangers of her daily environment.  See private treatment records, dated in July 2000 to September 2009, received by the RO in November 2009.  While the above-cited medical reports show that the Veteran's spouse had progressive vision loss in both eyes that was related to neorevascularization and diabetes mellitus, there is no evidence that she is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less.  A May 2008 eye examination report showed that the Veteran's spouse had undergone laser surgery in both eyes in April 2004.  Her best corrected visual in the right and left eyes was recorded as "Hand Motion" and 20/40+2, respectively.  The examining physician diagnosed the Veteran's spouse with vitreous hemorrhage of the right eye and Pattern Dystrophy of the Retina of both eyes.  When seen for a follow-up for her coronary artery disease in September 2009, it was noted that she had been "free" of her cardiovascular problems.  A cardiovascular examination of the Veteran's spouse was essentially negative.  An electrocardiogram was normal.  

In addition, there is no evidence that she is a patient in a nursing home due to mental or physical incapacity.

Based on this record, the Board finds that the evidence does not demonstrate that the Veteran's spouse is bedridden or requires care or assistance on a regular basis to protect her from the hazards or dangers of her daily environment and entitlement to special monthly compensation for aid and attendance is not warranted.

The Veteran is competent to provide statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing pain in the Veteran's feet and shortness of breath).  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
 
The Veteran's assertion is that his spouse's physical disabilities render her unable to care for her daily needs or protect herself from the hazards incident to her environment; thus, requiring the aid and attendance of another person is not competent evidence.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  

The Veteran has not shown, nor claimed, that he possesses the medical expertise that is required to render a competent opinion as to actual diagnoses and/or medical causation.  See Barr, supra; Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (finding Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) ((cautioning that lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise)).

The Board notes the RO requested that the Veteran have his spouse's physician fill out VA's Aid and Attendance form/statement in support of the SMC claim.  The Veteran did not respond to VA's request.  The Board makes a negative inference from the failure to submit the requested documentation.

As there is no competent medical evidence of record to support the claim of entitlement to special monthly compensation based on the need for aid and attendance of another person for the Veteran's spouse, the preponderance of the evidence is against the claim, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for coronary artery disease as secondary to exposure to Agent Orange is granted. 

Service connection for lung cancer with metastasis to the gland and liver, to include as secondary to Agent Orange exposure is denied. 

Entitlement to special monthly compensation based on the need for aid and attendance for another person is denied.


REMAND

The Board finds that additional substantive development is necessary for the increased and initial evaluation claims on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the AMC/RO for action as described in the directives outlined in the indented paragraphs below.

The Veteran has argued that symptoms associated with his service-connected diabetes mellitus with erectile dysfunction and diabetic retinopathy of the left eye and peripheral neuropathy of the right and left lower extremities have increased in severity since he was last examined by VA in August 2008.  See VA January 2011 Veteran's representative's written argument to VA, page (pg.) 2.  The Veteran has also argued that the above-cited VA examination was inadequate because the examiner spent only ten (10) minutes with him because the computer was not working properly.  Id. at pg. 2.  

The Veteran is competent to report a worsening of symptoms.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).  Thus, the Board finds that VA examinations that address the extent of the service-connected diabetes mellitus with erectile dysfunction and diabetic retinopathy of the left eye and peripheral neuropathy of the right and left lower extremities are warranted.
Because the Veteran is competent to report a worsening in the severity of his symptoms associated with the above-cited service-connected disabilities, new examinations are in order in accordance with the Court's holdings in Proscelle.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The RO/AMC shall schedule the Veteran for VA examinations by clinicians with appropriate expertise.
The purpose of the examinations is to determine the current severity of the Veteran's type II diabetes mellitus with erectile dysfunction and peripheral neuropathy of the right and left lower extremities.

The following considerations will govern both  examinations:

(a) The claims folder, including all medical records, and a copy of this remand, will be reviewed by the examiners.  The examiners must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

(b) If deemed appropriate by the examiners, the Veteran must be scheduled for further medical examinations.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(c) With respect to the diabetes mellitus, the respective examiner must report on the following: 

(i) whether and if so the extent to which or frequency with which the Veteran requires injections of insulin, a restricted diet, and restriction of activities such as avoidance of strenuous occupational and recreational activities; and

(ii) whether or the frequency with which the Veteran experiences episodes of ketoacidosis or hypoglycemic reactions with resultant hospitalizations or visits to a diabetic care provider.

(d) With respect to the peripheral neuropathy of the right and left lower extremities, the respective examiner should characterize the level of impairment caused by the peripheral neuropathy of the right and left lower extremities as incomplete and mild paralysis, incomplete and moderate paralysis, incomplete and moderately severe paralysis, incomplete and severe paralysis, or complete paralysis.  

(e) In all conclusions, the examiners must identify and explain the medical basis or bases, with identification of the evidence of record.  

2.  After completing the above and any additional development deemed appropriate, the RO must readjudicate the issues of entitlement to an increased rating for the service-connected diabetes mellitus, type 2, with erectile dysfunction and retinopathy of the left eye, currently evaluated as 20 percent disabling, and entitlement to initial evaluations in excess of 10 percent for peripheral neuropathy of the right and left lower extremities. 

If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board takes this opportunity, however, to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his increased and initial evaluation claims.  His cooperation in VA's efforts to develop these claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of that claim.  38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


